947 F.2d 941
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Chris Dwight HARRIS, Petitioner-Appellant,v.Warden THOMPSON, MCC;  Commonwealth of Virginia,Respondents-Appellees.
No. 91-6553.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 9, 1991.Decided Nov. 7, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   David G. Lowe, Magistrate Judge.  (CA-91-60-R)
Chris Dwight Harris, appellant pro se.
Katherine Baldwin Toone, Office of the Attorney General of Virginia, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before MURNAGHAN, SPROUSE and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Chris Dwight Harris seeks to appeal the magistrate judge's order denying his motion for a preliminary injunction.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm the appeal on the reasoning of the magistrate judge.   Harris v. Thompson, CA-91-60-R (E.D.Va. Apr. 3, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.